                                 Case 2:17-cv-02134-APG-BNW Document 73
                                                                     72 Filed 04/24/20
                                                                              04/23/20 Page 1 of 3



                       1       WENDY M. KRINCEK, ESQ., Bar # 6417
                               MARCUS B. SMITH, ESQ., Bar # 12098
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email:       wkrincek@littler.com
                                            mbsmith@littler.com
                       6
                               Attorneys for Defendants
                       7       Dreamdealers USA, LLC d/b/a Exotics Racing,
                               David Perisset, and Roman Thievin
                       8
                                                              UNITED STATES DISTRICT COURT
                       9
                                                                   DISTRICT OF NEVADA
                    10

                    11
                               EDWARD B. DOUGLAS, an individual,             Case No. 2:17-cv-02134-APG-BNW
                    12
                                                 Plaintiff,                  MOTION TO EXCUSE INDIVIDUAL
                    13                                                       DEFENDANTS FROM SETTLEMENT
                               vs.                                           CONFERENCE
                    14
                               DREAMDEALERS USA, LLC d/b/a
                    15         EXOTICS RACING, A Nevada limited
                               liability company, DAVID PERISSET, an
                    16         individual, and ROMAN THIEVIN, an
                               individual,
                    17
                                                 Defendants.
                    18

                    19                Defendants Dreamdealers USA, LLC d/b/a Exotics Racing, David Perisset, and Roman

                    20         Thievin, by and through their counsel of record, Littler Mendelson, P.C., hereby respectfully

                    21         submit their Motion to Excuse Individual Defendants from Settlement Conference.

                    22                             MEMORANDUM OF POINTS AND AUTHORITIES

                    23                Defendants respectfully request that the Court excuse Individual Defendants Perisset and

                    24         Thievin from the Settlement Conference scheduled for May 12, 2020, per ECF No. 69.

                    25         Specifically, the Court’s Order Scheduling Settlement Conference (ECF No. 69), schedules the

                    26         Settlement Conference for May 12, 2020, and requires in-person attendance of, among others, “all

                    27         individual parties . . . .” (ECF No. 69 at 2:2-4). On April 19, 2020, the Court issued a Minute

                    28         Order in Chambers, modifying its Order Scheduling Settlement Conference to allow the Settlement
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:17-cv-02134-APG-BNW Document 73
                                                                     72 Filed 04/24/20
                                                                              04/23/20 Page 2 of 3



                       1       Conference to take place telephonically. (See ECF No. 71).              The remainder of the Order
                       2       Scheduling Settlement Conference remains in place, however, including the requirement for all
                       3       individual parties to participate. (See id.). Defendants now respectfully request that the Court
                       4       excuse Individual Defendants Perisset and Thievin from participation in the Settlement
                       5       Conference.
                       6              Defendants will be represented at the Settlement Conference by Wendy Medura Krincek,
                       7       Esq. and Marcus B. Smith, Esq., Littler Mendelson, P.C., and by Corporate Counsel for
                       8       Defendants, Ismail Amin, Esq. Also participating will be Elina Burke, Senior Claims Specialist for
                       9       Chubb, Defendants’ employment practices liability insurance carrier. These individuals will have
                    10         settlement authority up to the full amount of the claim on behalf of all Defendants. In addition,
                    11         these individuals are intimately familiar with the entirety of the facts, law, and history of this case.
                    12                Participation by Individual Defendants Perisset and Thievin will not substantially improve
                    13         the utility of the Settlement Conference or the prospects of settlement. That is so because of the
                    14         reasons set forth above, and because the insurance retention amount is exhausted and, as just stated,
                    15         the insurer representative will be participating and will have full authority to resolve the matter for
                    16         all of the named Defendants. Therefore, Defendants respectfully request that the Court excuse the
                    17         Individual Defendants from participation in the May 12, 2020 Settlement Conference.
                    18         Dated: April 23, 2020
                    19         The Court has reviewed and                      Respectfully submitted,
                               considered Defendants' motion to
                    20         excuse individual defendants from
                    21         the upcoming settlement
                                                                               /s/ Marcus B. Smith
                               conference. Plaintiff must respond              WENDY M. KRINCEK, ESQ.
                    22         by 5/1/2020 stating whether he                  MARCUS B. SMITH, ESQ.
                               opposes Defendants' motion. IT IS               LITTLER MENDELSON, P.C.
                    23         SO ORDERED.
                                                                               Attorneys for Defendants
                    24
                               IT IS SO ORDERED
                    25

                    26
                               DATED: April 24, 2020

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                2.
                               __________________________________________________
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
                               BRENDA WEKSLER
          702.862.8800

                               UNITED STATES MAGISTRATE JUDGE
                                  Case 2:17-cv-02134-APG-BNW Document 73
                                                                      72 Filed 04/24/20
                                                                               04/23/20 Page 3 of 3



                       1                                              PROOF OF SERVICE
                       2
                                        I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the
                       3
                               within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada
                       4
                               89169. On April 23, 2020, I served the within document(s):
                       5

                       6                 MOTION TO EXCUSE INIDIVUDAL DEFENDANTS FROM SETTLEMENT

                       7                                                  CONFERENCE

                       8                By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced document
                                  
                                        was electronically filed and served upon the parties listed below through the Court’s Case
                       9                Management and Electronic Case Filing (CM/ECF) system:
                    10          Dustin L. Clark
                                Holley, Driggs, Walch, Fine, Puzey, Stein &
                    11
                                Thompson
                    12          400 South Fourth Street, Third Floor
                                Las Vegas, NV 89101
                    13
                                        I declare under penalty of perjury that the foregoing is true and correct. Executed on April
                    14
                               23, 2020, at Las Vegas, Nevada.
                    15

                    16                                                                      /s/Joanne Conti
                                                                                            Joanne Conti
                    17

                    18
                               4839-5726-8154.1 087825.1002
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                                3.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
